       Case 3:20-cv-00242-FM-MAT Document 21 Filed 03/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

JAN ABRAHAM NEL                                 §
    Reg. #97310-380,                            §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §           NO. EP-20-CV-242-FM-MAT
                                                §
UNKNOWN EL PASO POLICE                          §
DEPARTMENT CHIEF, ROBERT                        §
SALIDO, EL PASO POLICE                          §
DEPARTMENT,                                     §
                                                §
               Defendants.                      §

         REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

       On this day, the Court considered Plaintiff Jan Abraham Nel’s (“Nel”) “Notice of Default”

(“Motion”), entered on March 22, 2021. (ECF No. 20). In the Motion, Nel contends that “the

defendants has [sic] not respond [sic] in a timely manner to this complaint . . . filed September

2020.” (Id. at 1). The matter was referred to this Court pursuant to the Standing Order referring

prisoner civil rights cases to United States Magistrate Judges. In this Report and Recommendation,

the Court will address Plaintiff’s “Notice of Default.” For the reasons set forth below, the Court

RECOMMENDS that Nel’s request for entry of default be DENIED.

       Nel filed his Complaint on September 24, 2020. (ECF No.1). When Nel filed his “Motion

to Proceed In Forma Pauperis” on October 26, 2020 (ECF No. 6), the Court promptly issued an

“Order to Correct IFP Application” requiring that Nel submit a certified copy of a trust fund

account statement, pursuant to 28 U.S.C. § 1915(a)(2). (ECF No. 7, p. 1). Once Nel had complied

and filed an Inmate Trust Account Statement (ECF No. 10), the Court granted Nel’s Motion to

Proceed In Forma Pauperis on December 3, 2020. (ECF No. 11). It was ordered that “[p]rior to



                                                1
       Case 3:20-cv-00242-FM-MAT Document 21 Filed 03/23/21 Page 2 of 3




issuing an order for service of process, the Court will review Plaintiff’s Complaint under the

screening provisions of 28 U.S.C. §§ 1915(A) and 1915(e)(2).” (ECF No. 11, p. 3, n. 2). Thereafter,

this Court engaged in judicial screening of Nel’s Complaint pursuant to 28 U.S.C. § 1915. (ECF

No. 11).

       A default judgment may only be entered “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise.” Fed. R. Civ. P. 55(a). Further, Federal Rule of Civil Procedure

12(a)(1)(A)(i) provides that a defendant must serve an answer “within 21 days after being served

with the summons and complaint.” Here, the Defendants have not been served, and none of the

Defendants have failed to plead or otherwise defend against Nel’s claims. Therefore, the Court

finds that Nel’s Motion is premature and should be denied. Accordingly, the Court

RECOMMENDS that Nel’s Notice of Default be DENIED.

       SIGNED and ENTERED this 23rd day of March, 2021.




                                                     ___________________________________
                                                     MIGUEL A. TORRES
                                                     UNITED STATES MAGISTRATE JUDGE


                                            NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,

CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING

REPORT WITHIN FOURTEEN DAYS AFTER BEING SERVED WITH A COPY OF THIS

REPORT MAY BAR DE NOVO DETERMINATION BY THE DISTRICT JUDGE OF AN

ISSUE COVERED HEREIN AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON

                                                2
    Case 3:20-cv-00242-FM-MAT Document 21 Filed 03/23/21 Page 3 of 3




GROUNDS OF PLAIN ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL

FINDINGS AND LEGAL CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY

THE DISTRICT COURT.




                                   3
